IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-10321
                          Summary Calendar


JOSEPH Y. SHORTS,

                                          Plaintiff-Appellant,

versus

UNITED PARCEL SERVICE, INC.,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-682-R
                      --------------------
                        December 6, 1999

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Y. Shorts appeals from an adverse summary judgment

dismissing his claims against appellee United Parcel Service,

Inc. (“UPS”).   Shorts argues that the district court erred in

holding that UPS limited its liability to him for the package he

shipped through UPS.

     In order to prevail on summary judgment, UPS had to show

that no genuine issue of material fact existed and that its

limitation of liability was sufficiently plain and conspicuous to

give reasonable notice of the limitation to Shorts.     See Sam L.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10321
                                 -2-

Majors    Jewelers v. ABX, Inc., 117 F.3d 922, 930 (5th Cir. 1997).

Shorts then had the opportunity to demonstrate that a genuine

issue of material fact existed.    Fed. R. Civ. P. 56(e).   Shorts

has not established that there is a genuine issue of material

fact.    The judgment of the district court is AFFIRMED.